J-S12007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                    v.

RAYHEEM RATLIFFE

                         Appellant                    No. 531 MDA 2016


           Appeal from the Judgment of Sentence March 28, 2016
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0004932-2013


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                            FILED MARCH 22, 2017

      Appellant, Rayheem Ratliffe, appeals from the judgment of sentence

entered after a jury convicted him of receiving stolen property. Ratliffe

argues that the evidence at trial was insufficient to support his conviction, as

he believes it could not sustain an inference that he was aware that the tools

in his possession had been stolen. After careful review, we conclude that the

Commonwealth’s evidence was sufficient to allow the jury to infer that

Ratliffe was aware that he possessed stolen property, and therefore affirm.

      On November 4, 2013, the Commonwealth filed an information

charging Ratliffe with receiving stolen property, based upon his possession of

tools that had been stolen from a local worksite. At the jury trial on this

charge, the Commonwealth presented the following evidence.
J-S12007-17


       Earlier that fall, Officer Brett Sneeringer of the Reading Police

Department responded to a call for a disturbance in an apartment building in

Reading. See N.T., Jury Trial, 2/18/16, at 106. Upon arriving at the building,

at approximately 6 a.m., Officer Sneeringer could hear a woman screaming

through the open front door. See id.

       Officer   Sneeringer      proceeded     to   the   second   floor,   where   he

encountered Stephen Bergman, who was standing in the doorway to his own

apartment. See id. Bergman pointed to the next door down the hallway,

which was broken and open. See id., at 106-107.

       Officer Sneeringer proceeded to enter the apartment, and saw a

woman, Carmen Gonzalez, inside. See id., at 107. As he approached

Gonzalez, he observed “a tall, skinny black male standing on the fire escape

directly outside the window … to my right. As I turned to face him, the male

ran down the steps and into a yard.” Id. After reaching the yard, the man

continued to flee and jumped the fence. See id. Officer Sneeringer was not

able to see the man’s face, and officers were unable to apprehend him. See

id.1

       After securing the area, Officer Sneeringer returned to the apartment

to check on Gonzalez. See id., at 108. After taking a quick statement from


____________________________________________


1
  The Commonwealth does not appear to have made any effort at trial to
argue that this man was Ratliffe.



                                           -2-
J-S12007-17


Gonzalez, Officer Sneeringer spoke to Bergman, who informed him that

there were stolen power tools in the apartment with Gonzalez. See id.

      When he returned to Gonzalez’s apartment, she led him to a closet in

the bedroom. See id., at 109. Inside the closet, Officer Sneeringer

discovered “a stack of the hard plastic boxes that are similar to what you’d

see construction power tools and that in. … [I] could clearly see some of the

boxes were marked Burkey.” Id.

      Gonzalez subsequently consented to a search of her apartment. See

id. The power tools were photographed and logged. See id. Officer

Sneeringer was aware of a recent burglary of Burkey Construction tools from

a jobsite, and therefore contacted Burkey to see if they could identify the

tools. See id., at 105-106, 113.

      Larry   Concordia, a supervisor for Burkey Construction, testified that

tools had been stolen from a Burkey jobsite in a local library. See id., at 45.

When he was shown the tools recovered from the closet, he positively

identified them as the tools stolen from Burkey’s jobsite. See id., at 46. He

noted that the recovered tools, like all of Burkey’s tools, were marked with

orange paint, and are engraved or branded with an identifier. See id.

      While searching the rest of the apartment, police discovered Ratliffe’s

driver’s license. See id., at 111. The license was found inside the front

pocket of a sweatshirt lying on a heater next to the fire escape. See id., at

112. Gonzalez testified that Ratliffe was her boyfriend on the night of the


                                     -3-
J-S12007-17


disturbance. See id., at 99. Furthermore, Ratliffe was the father of her child.

See id. However, Gonzalez could not recall if Ratliffe was living with her at

the time. See id.

      Bergman testified that Ratliffe lived with Gonzalez at the time of the

disturbance. See id., at 71-72. Bergman would visit and spend time with

Ratliffe in Gonzalez’s apartment. See id., at 72. Other than Ratliffe and

Gonzalez’s child, no one else lived in the apartment. See id., at 73.

      Ratliffe informed Bergman that the tools were stolen. See id., at 74.

Ratliffe wanted Bergman to sell the tools. See id. After the police arrested

Ratliffe, he confronted Bergman about his potential testimony. See id., at

76-77. “He was … asking me if I was testifying again, that I did not have to

testify, it’s been a few years, that I don’t have to remember things.” Id., at

77.

      On   appeal,   Ratliffe   challenges   the   sufficiency   of   the   evidence

supporting his conviction. Our standard of review for a challenge to the

sufficiency of the evidence is to determine whether, when viewed in a light

most favorable to the verdict winner, the evidence at trial and all reasonable

inferences therefrom are sufficient for the trier of fact to find that each

element of the crimes charged is established beyond a reasonable doubt.

See Commonwealth v. Dale, 836 A.2d 150, 152 (Pa. Super. 2003). “The

Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial


                                      -4-
J-S12007-17


evidence.” Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa. Super. 2007)

(citation omitted).

      “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence.” Id. (citation omitted). Any

doubt raised as to the accused’s guilt is to be resolved by the fact-finder.

See id. “As an appellate court, we do not assess credibility nor do we assign

weight to any of the testimony of record.” Commonwealth v. Kinney, 863
A.2d 581, 584 (Pa. Super. 2004) (citation omitted). Therefore, we will not

disturb the verdict “unless the evidence is so weak and inconclusive that as

a matter of law no probability of fact may be drawn from the combined

circumstances.” Bruce, 916 A.2d at 661 (citation omitted).

      The jury convicted Ratliffe of receiving stolen property. A person is

guilty of receiving stolen property if “he intentionally receives, retains, or

disposes of movable property of another knowing that it has been stolen, or

believing that it has probably been stolen, unless the property is received,

retained, or disposed with intent to restore it to the owner.” 18 Pa.C.S.A. §

3925(a). The crime has three elements: (1) intentionally taking possession

of another person’s movable property; (2) knowing or believing that it has

been stolen; and (3) an intent to deprive the rightful owner of her property

permanently. See Commonwealth v. Robinson, 128 A.3d 261, 265 (Pa.

Super. 2015) (en banc).




                                    -5-
J-S12007-17


      Ratliffe contends that there was insufficient evidence at trial to support

a finding that he knew the tools had been stolen. Regarding this element,

this Court has provided the following analysis:

      Importantly, the Legislature expressly defined the required
      mental state as “knowing” or “believing.” Because the
      Legislature excluded mental states such as recklessness,
      negligence, or naiveté about the stolen status of the property,
      those mental states are insufficient. This reasoning is consistent
      with the common recognitions that penal statutes are to be
      strictly construed. Thus, courts may not hold that a less culpable
      mental state satisfies a criminal statute where the statute
      demands proof of the more culpable mental state.

      Accordingly, the Commonwealth had the burden to establish
      either that [the defendant] knew [the property] in question was
      stolen, or believed that it had probably been stolen. A person
      “knows” that goods are stolen if he is “aware” of that fact.

Id. (citations omitted).

      Mere possession of stolen property is not sufficient, by itself, to justify

an inference that the defendant knew the property was stolen. See id., at

267. Other circumstantial evidence that can support an inference of

knowledge or belief that property is stolen includes the recency of the theft,

the place or manner of the defendant’s possession of the property,

modifications to the property indicative of unlawful possession, conduct or

statements made by the defendant, false accounts for possession of the

property, the fact that the theft occurred near where the defendant has

possession of the property, or an excessively discounted price for the

property. See id., at 268.




                                      -6-
J-S12007-17


          Ratliffe argues that the Commonwealth failed to present evidence of

how recently the tools had been stolen, or that the tools had been altered in

any manner, or that the tools were in held in a place or manner indicative of

theft. Furthermore, he contends that there was no evidence that he fled

from the police or that he had offered a false explanation for his possession

of the tools.

          We agree that the Commonwealth did not present evidence of these

circumstances. However, the Commonwealth did present evidence that the

tools      had   been   stolen   from   a   nearby   jobsite.   Furthermore,   the

Commonwealth presented evidence that the tools were distinctively marked

in a manner that should lead a person to believe that they belonged to

Burkey Construction. Finally, and most importantly, the Commonwealth

presented Bergman’s testimony that Ratliffe had informed him that the tools

were stolen, and that he wanted Bergman to sell them for him. These

circumstances were more than sufficient to allow the jury to infer that

Ratliffe was aware that the tools were stolen. Ratliffe’s argument merits no

relief.




                                        -7-
J-S12007-17


     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2017




                                   -8-